DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S.Patent No. 10,979,659 in view of Cho et al. US 2017/0359492.  Claims 1-2 are an obvious variation and a broader recitation of claim 3 of U.S.Patent No. 10,979,659.  It is noted that claim 3 of U.S.Patent No. 10,979,659 does not explicitly disclose a power supply voltage applied as a reset voltage and a row driver configured to output at least one voltage to the row line, however Cho discloses .
In view of the above, since the subject matter recited in claims 1-2 of the instant application 17/212,375 is encompassed by the combination of claim 3 of U.S. Patent No. 10,979,659 and the Cho reference, allowing claims 1-2 of the instant Application 17/212,375 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S.Patent No. 10,979,659 in view of Cho et al. US 2017/0359492.  Claim 1 is an obvious variation and a broader recitation of claim 11 of U.S.Patent No. 10,979,659.  It is noted that claim 11 of U.S.Patent No. 10,979,659 does not explicitly disclose a power supply voltage applied as a reset voltage and a row driver configured to output at least one voltage to the row line, however Cho discloses that it is well known in the digital imaging art for an image sensor to disclose a power supply voltage applied as a reset voltage (a power supply voltage is applied as a reset voltage) and a row driver (120) configured to output at least one voltage to the row line (row driver 120 outputs a voltage to a row line) (figures 1, 3A; paragraphs 49-54).  Therefore, .
In view of the above, since the subject matter recited in claim 1 of the instant application 17/212,375 is encompassed by the combination of claim 11 of U.S. Patent No. 10,979,659 and the Cho reference, allowing claim 1 of the instant Application 17/212,375 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S.Patent No. 10,979,659 in view of Cho et al. US 2017/0359492.  Claims 2-3 are an obvious variation and a broader recitation of claim 14 of U.S.Patent No. 10,979,659.  It is noted that claim 14 of U.S.Patent No. 10,979,659 does not explicitly disclose a power supply voltage applied as a reset voltage and a row driver configured to output at least one voltage to the row line, however Cho discloses that it is well known in the digital imaging art for an image sensor to disclose a power supply voltage applied as a reset voltage (a power supply voltage is applied as a reset voltage) and a row driver (120) configured to output at least one voltage to the row line (row driver 120 outputs a voltage to a row line) (figures 1, 3A; paragraphs 49-54).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 14 of U.S. Patent No. 10,979,659 with the teachings disclosed by Cho so that charges accumulated in a pixel may be reset at certain times.
.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S.Patent No. 10,979,659 in view of Cho et al. US 2017/0359492.  Claim 4 is an obvious variation and a broader recitation of claim 15 of U.S.Patent No. 10,979,659.  It is noted that claim 15 of U.S.Patent No. 10,979,659 does not explicitly disclose a power supply voltage applied as a reset voltage and a row driver configured to output at least one voltage to the row line, however Cho discloses that it is well known in the digital imaging art for an image sensor to disclose a power supply voltage applied as a reset voltage (a power supply voltage is applied as a reset voltage) and a row driver (120) configured to output at least one voltage to the row line (row driver 120 outputs a voltage to a row line) (figures 1, 3A; paragraphs 49-54).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 15 of U.S. Patent No. 10,979,659 with the teachings disclosed by Cho so that charges accumulated in a pixel may be reset at certain times.
In view of the above, since the subject matter recited in claim 4 of the instant application 17/212,375 is encompassed by the combination of claim 15 of U.S. Patent No. 10,979,659 and the Cho reference, allowing claim 4 of the instant Application 17/212,375 would result in an unjustified or improper timewise extension of the “right to .

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S.Patent No. 10,979,659 in view of Cho et al. US 2017/0359492.  Claim 5 is an obvious variation and a broader recitation of claim 16 of U.S.Patent No. 10,979,659.  It is noted that claim 16 of U.S.Patent No. 10,979,659 does not explicitly disclose a power supply voltage applied as a reset voltage and a row driver configured to output at least one voltage to the row line, however Cho discloses that it is well known in the digital imaging art for an image sensor to disclose a power supply voltage applied as a reset voltage (a power supply voltage is applied as a reset voltage) and a row driver (120) configured to output at least one voltage to the row line (row driver 120 outputs a voltage to a row line) (figures 1, 3A; paragraphs 49-54).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 16 of U.S. Patent No. 10,979,659 with the teachings disclosed by Cho so that charges accumulated in a pixel may be reset at certain times.
In view of the above, since the subject matter recited in claim 5 of the instant application 17/212,375 is encompassed by the combination of claim 16 of U.S. Patent No. 10,979,659 and the Cho reference, allowing claim 5 of the instant Application 17/212,375 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S.Patent No. 10,979,659 in view of Cho et al. US .
In view of the above, since the subject matter recited in claim 15 of the instant application 17/212,375 is encompassed by the combination of claim 12 of U.S. Patent No. 10,979,659 and the Cho reference, allowing claim 15 of the instant Application 17/212,375 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claims 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S.Patent No. 10,979,659 in view of Cho et al. US 2017/0359492.  Claims 16-17 are an obvious variation and a broader recitation of claim 18 of U.S.Patent No. 10,979,659.  It is noted that claim 18 of U.S.Patent No. 10,979,659 does not explicitly disclose a power supply voltage applied as a reset voltage and a row driver configured to output at least one voltage to the row line, however Cho discloses .
In view of the above, since the subject matter recited in claims 16-17 of the instant application 17/212,375 is encompassed by the combination of claim 18 of U.S. Patent No. 10,979,659 and the Cho reference, allowing claims 16-17 of the instant Application 17/212,375 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Allowable Subject Matter

Claims 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re claims 6-7, the prior art does not disclose an image sensor having the specific limitations disclosed in claims 6-7, wherein the image sensor comprises: a unit pixel 

Re claim 8, the prior art does not disclose an image sensor having the specific limitations disclosed in claim 8, wherein the image sensor comprises: a unit pixel connected to a row line extending in a horizontal direction and a column line extending in a vertical direction, and to which a power supply voltage is applied to a reset voltage, a row driver configured to output at least one voltage to the row line, a first compensation circuit configured to amplify a variation of the at least one voltage, and to output a first compensation voltage signal, a second compensation circuit configured to amplify a variation of a power supply voltage, and to output a second compensation voltage signal, a ramp buffer configured to receive a ramp voltage signal from a ramp generator, and to adjust the ramp voltage signal based on the first compensation voltage signal received from the first compensation circuit and the second compensation voltage signal received from the second compensation circuit, wherein the first compensation voltage signal is generated by amplifying a variation in a value associated with the minimum voltage of a transfer control signal when the row line corresponds to a transfer control signal (TG) line.

Re claims 9-11, the prior art does not disclose an image sensor having the specific limitations disclosed in claims 9-11, wherein the image sensor comprises: a unit pixel connected to a row line extending in a horizontal direction and a column line extending in a vertical direction, and to which a power supply voltage is applied to a reset voltage, a row driver configured to output at least one voltage to the row line, a first compensation circuit configured to amplify a variation of the at least one voltage, and to output a first compensation voltage signal, a second compensation circuit configured to amplify a variation of a power supply voltage, and to output a second compensation voltage signal, a ramp buffer configured to receive a ramp voltage signal from a ramp generator, and to adjust the ramp voltage signal based on the first compensation voltage signal received from the first compensation circuit and the second compensation voltage signal received from the second compensation circuit, wherein the first compensation circuit comprises: a first transistor connected in series to a first current source, a second transistor and a third transistor constituting a current mirror circuit together with a second current source, a fourth transistor connected to the third transistor in series, and an amplifier unit connected between a gate of the second transistor and a gate of the third transistor.

Re claims 12-14, the prior art does not disclose an image sensor having the specific limitations disclosed in claims 12-14, wherein the image sensor comprises: a unit pixel connected to a row line extending in a horizontal direction and a column line extending in a vertical direction, and to which a power supply voltage is applied to a reset voltage, a row driver configured to output at least one voltage to the row line, a first compensation circuit configured to amplify a variation of the at least one voltage, and to output a first compensation voltage signal, a second compensation circuit configured to amplify a variation of a power supply voltage, and to output a second compensation voltage signal, a ramp buffer configured to receive a ramp voltage signal from a ramp generator, and to adjust the ramp voltage signal based on the first compensation voltage signal received from the first compensation circuit and the second compensation voltage signal received from the second compensation circuit, wherein the second compensation circuit comprises: a first transistor and a second transistor connected in series between a power supply voltage and a ground terminal, a third transistor constituting a current mirror circuit together with the second transistor and a first current source, an amplifier unit connected between a gate of the second transistor and a gate of the third transistor.

Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Re claims 18-20, the prior art does not disclose an image sensor having the specific limitations disclosed in claims 18-20, wherein the image sensor comprises: a unit pixel connected to a row line extending in a horizontal direction and a column line extending in a vertical direction, and to which a power supply voltage is applied to a reset voltage, a row driver configured to output at least one voltage to the row line, a first compensation circuit configured to amplify a variation of the at least one voltage, and to output a first compensation voltage signal, a second compensation circuit configured to amplify a variation of a power supply voltage, and to output a second .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .




/KELLY L JERABEK/Primary Examiner, Art Unit 2699